Citation Nr: 1644739	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  13-06 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an upper and lower back condition.

2.  Entitlement to service connection for a bilateral knee condition.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel





INTRODUCTION

The Veteran had active duty service from November 1990 to August 1994. 

These matters come before the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran was provided a June 2016 video hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has current back and bilateral knee conditions caused by heavy lifting during service.  He testified at the June 2015 Board hearing that his back and knees have hurt since service.

Service treatment records show that he complained of back pain and muscle spasms in October and November of 1991, December 1993, and February 1994.  He attributed the pain to lifting heavy artillery and reported that it was aggravated by going upstairs.  

A private radiologist report of April 2011 shows abnormal back and knee x-rays, but does not provide an underlying diagnosis or nexus opinion.  

An examination with nexus opinion is necessary to assist in determining whether there is an underlying diagnosis for the current back and knee conditions, and if so, whether the conditions are related to service.

At the June 2016 Board hearing, the Veteran stated that he has sought regular treatment from a VA physician and a private chiropractor for his joint conditions.  Any such treatment records are not in the claims file; therefore, efforts must be made to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA treatment records dated from August 1994 to the present pertaining to the Veteran's claimed conditions.  Any such records should then be associated with the claims folder. 

2.  Attempt to obtain all private treatment records dated from August 1994 to the present pertaining to the Veteran's claimed conditions.  Any such records should then be associated with the claims folder.

3.  Schedule the Veteran for a VA joints examination.  The examiner should be requested to review the records and: 

a). identify by diagnosis any musculoskeletal condition currently shown, and; 

b). render an opinion regarding it is at least as likely as not (50 percent or greater probability) that any diagnosed back or knee condition is related to service or the service-connected lumbar spine condition.

The examiner is specifically asked to address the service treatment records of October and November of 1991, December 1993, and February 1994, and the April 2011 private x-rays.  

The examiner is also asked to address the Veteran's competent report of continuous back and knee pain ever since service. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  After completing the above, and any additional development deemed necessary, readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




